DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 March 2022 has been entered.
 	Claim 18 is currently amended.  Claims 18, 3, 6-10, 14, 15 and 25-28 are pending review in this action. The previous 35 U.S.C 112 rejection is withdrawn in light of Applicant’s corresponding amendment.
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 18, 3, 6-10, 14, 15, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2011/0091761, hereinafter Miller in view of U.S. Pre-Grant Publication No. 2012/0070713, hereinafter Whear, U.S. Pre-Grant Publication No. 2009/0305127, hereinafter Miller ‘127 and Totalift Power Industrial Batteries, hereinafter Totalift. 

Regarding claim 18, Miller teaches a combination consisting of a wrapped positive electrode (“electrochemical element”), a negative electrode plate (14, “second electrode”) and electrolyte for a lead-acid battery (paragraphs [0031, 0035, 0079]). As is known in the art, the combination of these elements is a “lead-acid battery cell”.
The wrapped electrode (“electrochemical element”) consists of a positive electrode plate (16, “first electrode”) and a glass mat together surrounded by a porous, polyolefin membrane (14) (paragraphs [0032, 0035, 0036, 0043] and figure 5).  The porous, polyolefin membrane (14) is fashioned as a wrapping (paragraphs [0032, 0036, 0055, 0057]).  Therefore, the porous, polyolefin membrane is a “plate wrap”. The porous, polyolefin membrane (“plate wrap”) contains a silica filler (paragraphs [0032, 0055]). In a preferred embodiment, Miller teaches that the weight ratio of polyolefin to silica is about 1:3 (paragraph [0032]). The membrane is formed of polyolefin and silica and does not include PVC. The membrane is a sheet, therefore it is “flat”.
The glass mat is positioned between the positive electrode plate (16, “first electrode”) and the porous, polyolefin membrane (14, “plate wrap”) (paragraphs [0036, 0043]).
Miller teaches that ribs (52) protrude outward from the wrapped electrode (“electrochemical element”) toward the negative electrode plate (14, “second electrode”). As the ribs (52) create a space between the wrapped electrode 
Miller fails to: 1) specify that the glass mat is an absorbent glass mat; 2) teach a slyver mat between the glass mat and the positive electrode; and 3) specify that the silica filler is a silica gel and to teach that the polyolefin to silica gel ratio is in the range 1:2 to 1:2.5; and 
Regarding 1), it is well-known in the art that electrolyte must be available to the positive electrode plate so that the electrochemical reaction within the battery may take place. As such, the glass mat must permit electrolyte access to the positive electrode and is thus considered “absorbent”. Further, the combination of an absorbent glass mat and polyolefin membrane as an electrode plate wrap is well-known in the art – see, e.g. the Whear reference, which shares inventors with the instant application (figure 32 and paragraph [0055]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to ensure that the glass mat is an “absorbent” glass mat for the purpose of ensuring access of the electrolyte to the positive electrode.
Regarding 2), Totalift teaches a positive electrode for a lead-acid battery.  The positive electrode is wrapped with a slyver mat.  A glass mat covers the slyver mat.  A polymer envelope encloses the positive electrode, the slyver mat and the glass mat.  The slyver mat serves to reduce shedding of the active material and to thereby prolong the battery’s service life (p.2 figure and captions).  

Regarding 3), The Miller ‘127 reference shares inventors with the Miller reference. Miller ‘127 teaches a method of making a porous, polyolefin membrane for a lead-acid battery (abstract, paragraph [0057]). The membrane includes the same polyolefin as Miller (UHMWPE) and teaches that a silica filler may be a silica gel (abstract, paragraph [0022]). A ratio of polyolefin to the silica filler is in the range 9:1 to 1:15 (paragraph [0030]), which can also be written as 1:0.11 to 1:15.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use a silica gel and a weight ratio of polyolefin to silica gel in the range 1:0.11 to 1:15 in Miller’s polyolefin membrane (“plate wrap”) without undue experimentation and with a reasonable expectation of success.
The optimum range for the silica gel concentration in the combination of Miller and Miller ‘127 overlaps the instant application's optimum range of 1:2 to 1:2.5.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Miller as modified by Whear and Miller ‘127 discloses the claimed invention except for the exact optimum range of the silica gel concentration in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, Miller teaches that the polyolefin is polyethylene (paragraphs [0032, 0055]).
Regarding claim 6, Miller teaches that the porous, polyolefin membrane (“plate wrap”) includes a backweb (59) (paragraph [0033]).  The backweb (59) has a thickness of 6 mils (0.15 mm) (paragraph [0035]).
Regarding claim 7, Miller teaches that one side of the porous, polyolefin membrane (“plate wrap”) is ribbed and the other side is smooth (paragraph [0043]).
Regarding claim 8, Miller teaches transverse ribs on one face of the porous, polyolefin membrane (“plate wrap”) (paragraph [0043]).
Regarding claim 9, Miller teaches that the porous, polyolefin membrane (“plate wrap”) is made of polyethylene (paragraph [0055]).  Therefore, polyethylene is present along vertical edges of the porous, polyolefin membrane (“plate wrap”). Polyethylene is a heat-meltable polymer. 
Regarding claim 10, Miller teaches that the porous, polyolefin membrane includes oil and/or various additives and agents (paragraphs [0032, 0055]).
Regarding claim 14, Miller teaches that edges of the porous, polyolefin membrane (14, “plate wrap”) are sealed to form a pouch (paragraphs [0057, 0062]).
Absent a reference point, the term “vertical” does not have an absolute meaning.  In the present case, rotating the pouch accordingly would position the seal along a “vertical” edge.
 claim 15, Miller teaches that edges of the porous, polyolefin membrane (14, “plate wrap”) are sealed to form a pouch (paragraphs [0057, 0062]).
Absent a reference point, the terms “bottom” and “horizontal” do not have an absolute meaning.  In the present case, rotating the envelope accordingly would position the seal along a “bottom”, “horizontal” edge.
Regarding claim 25, Miller teaches that the “spacers” are solid ribs (paragraph [0060]) – therefore, they are not a “polyethylene separator”.
Regarding claim 28, Miller teaches that the polyolefin membrane (“plate wrap”) has a sheet thickness in the range 0.10 mm to 0.50 mm (paragraph [0060]).
The optimum range for the thickness in the Miller reference overlaps the instant application's optimum range of 0.2 mm to 0.55 mm.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Miller as modified by Whear and Miller ‘127 discloses the claimed invention except for the exact optimum range of the thickness in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2011/0091761, hereinafter Miller in view of U.S. Pre-Grant Publication No. 2012/0070713, hereinafter Whear and U.S. Pre-Grant Publication No. 2009/0305127, hereinafter Miller ‘127 as applied to claim 18 above and further in view of U.S. Pre-Grant Publication No. 2013/0164596, hereinafter Whear ‘596.
Regarding claim 26, Miller teaches a wrapped positive electrode (“electrochemical element”) and a negative electrode (paragraphs [0031, 0035]).
Miller fails to teach a separator between the wrapped positive electrode (“electrochemical element”) and the negative electrode.
It is well-known in the art that both the positive and negative electrodes in a lead-acid battery may be wrapped in a polyethylene separator envelope – see, e.g. Whear ‘596 (paragraphs [0003, 0004]). The Whear ‘596 reference shares inventors with the Whear reference.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to also wrap Miller’s negative electrode in a polyethylene separator envelope for the purpose of protecting it without undue experimentation and with a reasonable expectation of success. 
In the combination, the separator envelope wrapping the negative electrode would be between the wrapped positive electrode (“electrochemical element”) and the negative electrode.
Regarding claim 27, Miller as modified by Whear ‘596 teaches that the separator is a polyethylene separator.

Response to Arguments
Applicant's arguments filed on 24 March 2022 have been fully considered but they are not persuasive. 
Applicant argues that the following characterization of the Totalift disclosure presented in the office action is incorrect: “The positive electrode is wrapped with a slyver mat.  A glass mat covers the slyver mat.”
A review of the Totalift document indicates that the description above is correct – the immediate first layer surrounding the positive grid (“positive electrode”) is the slyver-mat. The layer immediately surrounding the slyver-mat is a glass mat. 
Therefore the characterization of the Totalift disclosure is completely correct.

Applicant argues that the Totalift reference teaches away from the claimed invention because in addition to the slyver mat and the glass mat it includes a PVC plate wrap.
However, the Totalift reference is used merely for the teaching of the addition of a slyver mat between the glass mat and the positive electrode of the lead-acid battery. As, articulated in the previous office actions, the presence of the slyver mat helps to reduce shedding of the active material and thus increases the service life of the battery. The presence of the PVC plate wrap in the Totalift reference has no bearing on this issue. The primary reference (Miller) already teaches a non-PVC plate wrap. 
The purpose of the slyver mat in Totalift – to help reduce shedding of the active material – would be exactly the same as the purpose of the slyver mat in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724